DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 (Claim Set) & July 8, 2021 (RCE) has been entered.
Disposition of Claims
Claims 5, 8-15, 17-20 & 22-36 are allowed.
Claims 1-4, 6-7, 16 & 21 are canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Stiennon on August 5, 2021.
The application has been amended as follows:
Claim 1 is canceled.
Claim 5 is amended to read as:
The refiner of claim 24 wherein one of the at least one opening is on the second side edge of one of the at least two blade segments and the at least one feed groove is on another of the at least two blade segments and extends obliquely toward both the outer end edge and the second side edge of the other of the at least two blade segments.
Claim 8 is amended to read as:
The refiner of claim 24 wherein a radial direction is defined extending from the inner end edge toward the outer end edge of each of the at least two blade segments and wherein the at least one opening is on the second side edge of one of the at least two blade segments and the at least one feed groove extends from the first side edge of the same one of the at least two blade segments at least partly toward the second side edge of the blade segment and wherein an end of one of the at least one feed groove at the first side edge is arranged at a radial position in the radial direction which corresponds to a radial position of one of the at least one opening at the second side edge.
Claim 9 is amended to read as:
The refiner of claim 24 wherein there are at least two openings on at least one of the first side edge and the second side edge of one of the at least two blade segments.
Claim 10 is amended to read as:
The refiner of claim 9 wherein the at least two openings are of different sizes.
Claim 11 is amended to read as:
The refiner of claim 10, wherein the at least two openings comprise a larger opening and a smaller opening, the larger opening being larger than the smaller opening, wherein the larger opening is closer to the inner end edge on the same one of the at least two blade segments than is the smaller opening.
Claim 12 is amended to read as:
The refiner of claim 24 wherein a shape of the at least one opening of one of the at least two blade segments is selected from the group consisting of: a triangle, a rectangle, a semicircle, a square, a parallelogram, and a trapezium.
Claim 13 is amended to read as:
The refiner of claim 24 wherein the at least one feed groove on one of the at least two blade segments defines a depth, a width, and a running direction away from the at least one opening of the same one of the at least two blade segments and at least one of the depth and the width decreases in the running direction.
Claim 14 is amended to read as:
The refiner of claim 13 wherein the at least one feed groove comprises: a radially inner feed groove having a depth and a width; and a radially outer feed groove having a depth and a width, and wherein at least one of the inner feed groove depth and width is greater than the corresponding outer feed groove depth and width.
Claim 15 is amended to read as:
The refiner of claim 24 wherein the at least one feed groove is arranged to cross the blade grooves at an angle of 45-135 degrees.
Claim 17 is amended to read as:
The refiner of claim 24 wherein the at least one feed groove defines a running direction and is arranged to curve toward the outer end edge of one of the at least two blade segments.
Claim 18 is amended to read as:
The refiner of claim 24 wherein the at least one feed groove has a bottom profile of the at least one feed groove and wherein the bottom profile has a shape selected from the group consisting of: a semicircle, a semi-square, a semi- rectangle, and a triangle.
Claim 19 is amended to read as:
The refiner of claim 24 wherein the at least one opening of one of the at least two blade segments has an edge below the respective refining surface and wherein there is, extending from the edge, a bevel which rises toward the refining surface.
Claim 20 is amended to read as:
The refiner of claim 24 wherein the at least one opening of one of the at least two blade segments has a first edge below the respective refining surface and extending from the first edge a first bevel which rises toward the refining surface, and wherein the at least one opening has a second edge below the refining surface and extending from the second edge, a second bevel which rises toward a portion of the refining surface which forms an end of the at least one feed groove.
Claim 22 is amended to read as:
The refiner of claim 24 wherein a width of the blade bars is arranged to increase in a running direction toward the outer end edge of one of the at least two blade segments.
Claim 23 is amended to read as:
The refiner of claim 24 wherein a radial direction is defined extending from the inner end edge toward the outer end edge of each of the at least two blade segments, and the respective blade bars have a width which increases from one bar to the next in the radial direction toward the outer end edge.
Claim 24 is amended to read as:
A refiner for refining fibrous material, comprising: at least two blade segments, wherein each of the at least two blade segments further comprises: an inner end edge and an outer end edge; a first side edge and a second side edge opposite to the first side edge, the first side edge and the second side edge extending between the inner end edge and the outer end edge; wherein the blade segment has a refining surface comprising blade bars and blade grooves therebetween forming a front surface of the blade segment, and a rear surface opposite the front surface wherein a whole thickness of the blade segment is defined between the front surface and the rear surface; wherein the rear surface is arranged to mount to the refiner; and wherein at least one of the first side edge and the second side edge of the blade segment has portions forming at least one opening between the front surface and the rear surface that extends from the at least one of the first side edge and the second side edge toward the opposite second side edge or first side edge such that one of the at least one opening extends through the whole thickness of the blade segment, wherein the at least one opening is arranged to conduct fibrous material through the whole thickness of the blade segment from a source of fibrous material to the refining surface; and wherein when the at least two blade segments are assembled with the first side edge of one of the at least two blade segments abutting the second side edge of another of the at least two blade segments to form an abutment, the one of the at least one opening of one of the at least two blade segments which extends through the whole thickness of the blade segment is located at the abutment; and at least one feed groove on the refining surface of one of the at least two blade segments, the at least one feed groove communicating with and extending away from the one of the at least one opening and the at least one feed groove cutting across the blade grooves and bars on the refining surface of the one of the blade segments of the at least two blade segments, the at least one feed groove having a depth greater than the blade grooves and wherein the at least one feed groove extends obliquely in a running direction toward both the outer end edge and the side edge of the one of the at least two blade segments.
Claim 25 is amended to read as:
The refiner of claim 24 wherein one of the at least one opening is on the first side edge of one of the at least two blade segments and one of the at least one feed groove extends from the one of the at least one opening at least partly toward the second side edge on the same one of the at least two blade segments.
Claim 26 is amended to read as:
The refiner of claim 24 wherein the at least one opening is on the second side edge of one of the at least two blade segments and the at least one feed groove is arranged extending from the first side edge of another of the at least two blade segments such that the at least one opening is on the one of the at least two blade segments and the at least one feed groove is on the other of the at least two blade segments.
Claim 27 is amended to read as:
The refiner of claim 24 wherein the at least one feed groove defines a depth and a width, and wherein at least one of the depth and the width decreases in the running direction.
Claim 28 is amended to read as:
The refiner of claim 24 wherein one of the at least one opening is on the first side edge of one of the at least two blade segments and the at least one feed groove extends obliquely toward both the outer end edge and the second side edge of the same one of the at least two blade segments.
Claim 29 is added to read as:
A pair of refiner blade segments for mounting within a refiner for refining fibrous material, comprising: a first blade segment comprising: an inner end edge and an outer end edge; a first side edge and a second side edge opposite to the first side edge, the first side edge and the second side edge extending between the inner end edge and the outer end edge; a refining surface comprising blade bars and blade grooves therebetween forming a front surface of the first blade segment, and a rear surface opposite the front surface wherein a whole thickness of the first blade segment is defined between the front surface and the rear surface; wherein the rear surface is arranged to mount to the refiner; and wherein at least one of the first side edge and the second side edge of the first blade segment has portions forming a first opening between the front surface and the rear surface that extends from the at least one of the first side edge and the second side edge toward the opposite second side edge or first side edge such that the first opening extends through the whole thickness of the first blade segment, wherein the first opening is arranged to conduct fibrous material through the whole thickness of the first blade segment from a source of fibrous material to the refining surface; and a second blade segment comprising: an inner end edge and an outer end edge; a first side edge and a second side edge opposite to the first side edge, the first side edge and the second side edge extending between the inner end edge and the outer end edge; a refining surface comprising blade bars and blade grooves therebetween forming a front surface of the second blade segment, and a rear surface opposite the front surface wherein a whole thickness of the second blade segment is defined between the front surface and the rear surface; wherein the rear surface is arranged to mount to the refiner; and wherein at least one of the first side edge and the second side edge of the second blade segment has portions forming a first opening between the front surface and the rear surface that extends from the at least one of the first side edge and the second side edge toward the opposite second side edge or first side edge such that the first opening extends through the whole thickness of the second blade segment, wherein the first opening is arranged to conduct fibrous material through the whole thickness of the second blade segment from a source of fibrous material to the refining surface; and a feed groove on the refining surface, the feed groove cutting across the blade grooves and bars on the refining surface, the feed groove having a depth greater than the blade grooves and wherein the feed groove extends obliquely in a running direction toward both the outer end edge and the side edge of the second blade segment; and wherein when the pair of blade segments are assembled with the first side edge of one of the first or second blade segments abutting the second side edge of the other of the first or second blade segments to form an abutment, the first opening of either the first or second blade segments which extends through the whole thickness of the respective first or second blade segment is located at the abutment; and the feed groove on the second blade segment communicates and extends away from said first opening of either the first or second blade segment located at the abutment.
Claim 30 is added to read as:
The pair of refiner blade segments of claim 29 wherein the first opening of the first blade segment is on the second side edge of the first blade segment and the feed groove is on the second blade segment and extends obliquely toward both the outer end edge and the second side edge of the second blade segment.
Claim 31 is added to read as:
The pair of refiner blade segments of claim 29 wherein a radial direction is defined extending from the inner end edge toward the outer end edge of each of the pair of refiner blade segments, and wherein the first opening is on the second side edge of the first blade segment and the feed groove extends from the first side edge of the second blade segment at least partly toward the second side edge of the second blade segment and wherein an end of the feed groove at the first side edge is arranged at a radial position in the radial direction which corresponds to a radial position of the first opening at the second side edge.
Claim 32 is added to read as:
The pair of refiner blade segments of claim 29 wherein there are portions of the first or second blade segments which define a second opening which extends through the whole thickness of said first or second blade segments, the first opening and the second opening being both positioned on either the first side edge or the second side edge said first or second blade segments.
Claim 33 is added to read as:
The pair of refiner blade segments of claim 32 wherein the first opening and the second opening are of different sizes.
Claim 34 is added to read as:
The pair of refiner blade segments of claim 33, wherein the first opening and the second opening comprise a larger opening and a smaller opening, the larger opening being larger than the smaller opening, wherein the larger opening is closer to the inner end edge on the said first or second blade segments than is the smaller opening.
Claim 35 is added to read as:
The pair of refiner blade segments of claim 29 wherein the feed groove defines a width, and wherein the running direction is away from the first opening and at least one of the depth and the width decreases in the running direction.
Claim 36 is added to read as:
The pair of refiner blade segments of claim 29 wherein the feed groove on the refining surface of the second blade segment is arranged to cross the blade grooves at an angle of 45-135 degrees.
Response to Arguments
The objection to Claim 2 is moot as the claim has been canceled.
Applicant’s arguments, see Page 9, filed June 2, 2021, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 5, 8, 10-11, 19-20 & 23 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 5, 8, 10-11, 19-20 & 23 have been withdrawn. 
Applicant’s arguments, see Page 9, filed June 2, 2021, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 5, 8-15, 17-20 & 22-24 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. §§ 102 & 103 of Claims 5, 8-15, 17-20 & 22-24 have been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 24 & 29, Bausman (U.S. 1,329,742) alone or in combination with Sutherland (U.S. 2,035,994), Sjostrom et al. (US 2013/0306770), Antensteiner (US 2004/0149844) and/or Peterson (U.S. 4,039,154) discloses a blade segment for a refiner similar to Applicant’s invention, as detailed in previous office actions. Bausman discloses a plurality of half holes 10 analogous to Applicant’s at least one opening. These plurality of half holes 10 are not capable of conducting fibrous material through the whole thickness of the blade segment(s) from a source of fibrous material to the refining surface when the blade segment(s) are arranged on a refiner.
Specifically, while the plurality of half holes 10, are structurally analogous to the claimed “at least one opening” are configured to receive retaining screws 13 (Bausman; Page 3, Lines 64-65) when mounted on a refiner and thus cannot conduct fibrous material through the blade segment(s). Further any modification to Bausman to allow the plurality half holes 10 to conduct fibrous material through the blade segment(s) would destroy the functionality of Bausman.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725